                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                           CIVIL ACTION NO: 5:21-cv-00044

 CUMIS INSURANCE SOCIETY, INC.,                   )
                                                  )
                Plaintiff,                        )          NOTICE OF REMOVAL
                                                  )      (DIVERSITY OF CITIZENSHIP)
 v.                                               )              28 U.S.C. § 1441(b)
                                                  )    Case No. 20 CVS 14302 (Wake County)
 NATIONWIDE MUTUAL FIRE                           )
 INSURANCE COMPANY,                               )
                                                  )
                Defendant.                        )
                                                  )


       COMES NOW the Defendant Nationwide Mutual Fire Insurance Company

(“Nationwide”), by and through its counsel in the above-captioned action, and without waiving

any and all defenses, hereby gives notice pursuant to 28 U.S.C. §§ 1441 and 1446(a) that it has

removed the action entitled, “Cumis Insurance Society, Inc., plaintiff versus Nationwide Mutual

Fire Insurance Company, defendant,” from the General Court of Justice, Superior Court

Division, Wake County, North Carolina, Case No. 20 CvS 14302 (the “State Court Action”), to

the United States District Court for the Eastern District of North Carolina. A copy of this Notice

of Removal is being filed with the Clerk of the General Court of Justice, Superior Court

Division, Wake County, North Carolina, in order to effect removal pursuant to 28 U.S.C. §

1446(b). Pursuant to 28 U.S.C. § 1446(d), the State Court Action shall proceed no further unless

and until this case is remanded.

                                      Grounds for Removal

       1.      Plaintiff filed the present action seeking damages for breach of contract and

equitable subrogation against Defendant. Specifically, Plaintiff alleges that it issued a policy of




            Case 5:21-cv-00044-D Document 1 Filed 01/28/21 Page 1 of 4
insurance that paid benefits to its insured, Local Government Federal Credit Union (“LGFCU”).

Plaintiff alleges that Defendant Nationwide issued a policy of insurance that had primary

coverage for the same benefits that Plaintiff paid to LGFCU. Plaintiff seeks reimbursement from

Defendant Nationwide of the amounts that it paid to LGFCU under its policy. In this action,

Plaintiff asserts two claims against Defendant: (1) breach of contract and equitable subrogation;

and (2) unfair trade practices. Plaintiff seeks reimbursement of the amounts it paid to LGFCU,

treble damages, interest, attorneys’ fees and costs.

       2.      The Complaint in this action alleges that the Plaintiff is entitled to recover

$2,165,070.58 from the Defendant. (Complaint, ¶ 45) It is also alleged that Plaintiff is entitled to

receive treble damages under N.C. Gen. Stat. § 75-1.1. Accordingly, the amount in controversy

in this action exceeds $75,000.

       3.      The State Court Action was originally commenced on December 15, 2020 in the

Superior Court Division of Wake County, North Carolina, as Case No. 20 CvS 14302.

       4.      The Plaintiff forwarded the Summons and Complaint to the North Carolina

Commissioner of Insurance and the Commissioner received same on or about December 29,

2020. The Summons and Complaint were transmitted by the Commissioner of Insurance to

Nationwide and received by Defendant on January 11, 2021.

       5.      Attached hereto as Exhibit A is a copy of the Summons and Complaint filed with

the Clerk of Superior Court for Wake County.

       6.      According to the Complaint, Plaintiff is a foreign insurance company with its

principal place of business located in Wisconsin. (Complaint, ¶ 1)

       7.      Defendant Nationwide is an insurance company duly organized and existing

under the laws of the State of Ohio, with its principal place of business also located in Ohio.




                                       2
            Case 5:21-cv-00044-D Document 1 Filed 01/28/21 Page 2 of 4
(Complaint, ¶ 2) Therefore, there is complete diversity of citizenship between the parties in this

action.

          8.      This Notice of Removal is being filed within thirty (30) days of the date that the

Civil Summons and Complaint were first received by the Defendant, pursuant to 28 U.S.C. §

1446(b)(1).

          9.      This case is removable under 28 U.S.C. § 1332 (“Diversity of Citizenship”)

because there is: (i) complete diversity of citizenship of the parties, and (ii) the amount in

controversy exceeds the sum or value of $75,000, exclusive of costs and interest.

          10.     Copies of this Notice are being provided to all adverse parties and a copy hereof

is being filed with the Clerk of Superior Court for Wake County, all in accordance with the

provisions of 28 U.S.C. § 1446(d).

          WHEREFORE, Defendant Nationwide Mutual Fire Insurance Company gives notice of

the removal of the above-captioned action from the General Court of Justice, Superior Court

Division of Wake County, North Carolina to the United States District Court for the Eastern

District of North Carolina.

          This the 28th day of January, 2021.

                                                /s/ David L. Brown
                                                David L. Brown
                                                N.C. State Bar No. 18942
                                                Martha P. Brown
                                                N.C. State Bar No. 20063
                                                GOLDBERG SEGALLA LLP
                                                701 Green Valley Road, Suite 310
                                                Greensboro, North Carolina 27408
                                                Telephone:     (336) 419-4900
                                                Facsimile:     (336) 419-4950
                                                Email: mpbrown@goldbergsegalla.com
                                                Attorney for Defendant
                                                Nationwide Mutual Fire Insurance Company




                                           3
                Case 5:21-cv-00044-D Document 1 Filed 01/28/21 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of January, 2021, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the registered participants as identified on the Notice of Electronic Filing (NEF).

       I hereby further certify that a true and correct copy of the foregoing was served upon the

following on the 28th day of January, 2021, via First Class mail, postage prepaid:

                              Walter E. Brock, Jr.
                              Andrew P. Flynt
                              Young Moore and Henderson, P.A.
                              Post Office Box 31627
                              Raleigh, NC 27622
                              Walter.brock@youngmoorelaw.com
                              Andrew.flynt@youngmoorelaw.com
                              Attorneys for Plaintiff

       This the 28th day of January, 2021.

                                              GOLDBERG SEGALLA LLP


                                              /s/ David L. Brown
                                              David L. Brown
                                              N.C. State Bar No. 18942
                                              Martha P. Brown
                                              N.C. State Bar No. 20063
                                              701 Green Valley Road, Suite 310
                                              Greensboro, NC 27408
                                              Telephone:     336.419.4900
                                              Facsimile:     336.419.4950
                                              Email: mpbrown@goldbergsegalla.com

                                              Attorney for Defendant
                                              Nationwide Mutual Fire Insurance Company




                                       4
            Case 5:21-cv-00044-D Document 1 Filed 01/28/21 Page 4 of 4
